HUNTER, Robert C., Judge,
dissenting.
Because I conclude that defendant’s prosecution for Driving While Impaired (“DWI”) does not subject him to double jeopardy under the two-part test set out in Hudson v. United States, 522 U.S. *22093, 99-100, 139 L. Ed. 2d 450, 492-93 (1997), I must respectfully dissent. I would affirm the Superior Court’s order on the issue of double jeopardy. However, since defendant’s due process claim should be raised in a civil action, not in the present criminal action against him, I do not believe the Superior Court had jurisdiction to consider this claim. Thus, I would reverse the Superior Court order as it relates to defendant’s due process claim and remand the matter back to the Superior Court for entry of an order consistent with this opinion.
Background
Pursuant to N.C. Gen. Stat. § 20-7(a)(2), (i) and § 20-37.13, defendant held a Class A Commercial Driver’s license (“CDL”), issued to him on 9 August 1996. Defendant renewed his CDL in 2000, 2005, and 2010.
On 4 July 2010, defendant was operating a noncommercial motor vehicle and was pulled over by North Carolina State Highway Patrol Officer D.M. Rich. Defendant submitted to a chemical test of his breath. Officer Rich took defendant before Magistrate Albert Alabaster who issued a “Revocation Order When Person Present” pursuant to N.C. Gen. Stat. § 20-16.5. Defendant’s CDL was revoked for 30 days based on the Magistrate’s finding that defendant had an alcohol concentration of 0.08 or more.1 After the expiration of 30 days, defendant could reclaim his driver’s license by paying a $100 civil revocation fee to the Duplin County Clerk of Superior Court. At the bottom of the Revocation Order, it explained defendant’s right to have a hearing if he wanted to contest the validity of the revocation. To do so, defendant was required to request a hearing within ten days of the effective date of revocation. There is no indication that defendant exercised this right.
On 20 July 2010, the Division of Motor Vehicles (“DMV”) sent defendant a notice informing him that his CDL would be automatically disqualified for a period of one year pursuant to N.C. Gen. Stat. § 20-17.4(a)(7). The notice also stated that defendant was not entitled to a hearing on the disqualification.
On 25 August 2011, defendant filed a motion to dismiss his criminal DWI charge for three reasons. First, defendant contended that the failure to provide him with a procedural mechanism to challenge his CDL disqualification violated his procedural and substantive due process rights. Second, defendant argued that the civil revocation of *221his CDL and his prosecution for DWI violates his protection against double jeopardy. Finally, defendant claimed he was denied equal protection because the DMV did not take action against drivers in the same position as defendant prior to January 2010.2 On 6 September 2011, the Duplin County District Court granted defendant’s motion and dismissed defendant’s DWI charge after concluding that defendant’s due process rights and protection against double jeopardy were violated (“District Court order”). The State appealed the District Court order to Superior Court pursuant to N.C. Gen. Stat. § 15A-1432.
On 9 March 2012, the Duplin County Superior Court issued an order (“Superior Court order”) reversing the District Court order, reinstating defendant’s charge of DWI, and remanding the matter back to District Court. The Superior Court order also specifically noted that an appeal of this order was “appropriately justiciable in the appellate division as an interlocutory matter.” Defendant appealed the Superior Court order on 19 March 2012.
Arguments
Defendant first argues that prosecuting him for DWI in addition to revoking his CDL pursuant to N.C. Gen. Stat. § 20-17.4(a)(7) subjects him to multiple punishments for the same offense in violation of the Double Jeopardy clause. Thus, the Superior Court erred by reinstating the DWI charge against him. I do not agree.
“The standard of review for alleged violations of constitutional rights is de novo.” State v. Graham, 200 N.C. App. 204, 214, 683 S.E.2d 437, 444 (2009), appeal dismissed and disc. review denied, 363 N.C. 857, 694 S.E.2d 766 (2010); see also Piedmont Triad Reg’l Water Auth. v. Sumner Hills, Inc., 353 N.C. 343, 348, 543 S.E.2d 844, 848 (2001) Q‘[D]e novo review is ordinarily appropriate in cases where constitutional rights are implicated.” (citations omitted)).
“The Double Jeopardy Clause prohibits a second prosecution for the same offense after acquittal, a second prosecution for the same offense after conviction, and multiple punishments for the same offense.” State v. Evans, 145 N.C. App. 324, 326, 550 S.E.2d 853, 856 (2001) (internal quotation marks omitted). “The Law of the Land Clause incorporates similar protections under the North Carolina Constitution.” State v. Oliver, 343 N.C. 202, 205, 470 S.E.2d 16, 18 *222(1996). While it protects an individual “against the imposition of multiple criminal punishments for the same offense,” the Double Jeopardy Clause “does not prohibit the imposition of all additional sanctions that could, ‘in common parlance,’ be described as punishment.” Hudson, 522 U.S. at 98-99, 139 L. Ed. 2d at 458.
To determine whether a punishment is criminal or civil for double jeopardy purposes, Hudson established a two-part inquiry. 522 U.S. at 99, 139 L. Ed. 2d at 459. First, the court must determine “whether the legislature, in establishing the penalizing mechanism, indicated either expressly or impliedly a preference for one label or another.” Id. (internal quotation marks omitted). This first step involves principles of statutory interpretation and construction. Evans, 145 N.C. App. at 329-30, 550 S.E.2d at 857-58.
Second, “[e]ven in those cases where the legislature has indicated an intention to establish a civil penalty,” the court must examine “whether the statutory scheme was so punitive either in purpose or effect... as to transform what was clearly intended as a civil remedy into a criminal penalty.” Id. at 327, 550 S.E.2d at 856 (internal quotation marks and citations omitted). In evaluating the second part of the inquiry, the Supreme Court advanced the seven factors listed in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69, 9 L. Ed. 2d 644, 660-61 (1963), as “useful guideposts[.]” Evans at 332, 550 S.E.2d at 859. Those seven factors are:
(1) hether the sanction involves an affirmative disability or restraint; (2) whether it has historically been regarded as a punishment; (3) whether it comes into play only on a finding of scienter; (4) whether its operation will promote the traditional aims of punishment-retribution and deterrence; (5) whether the behavior to which it applies is already a crime; (6) whether an alternative purpose to which it may rationally be connected is assignable for it; and (7) whether it appears excessive in relation to the alternative purpose assigned.
Hudson, 522 U.S. at 99-100, 139 L. Ed. 2d at 459 (internal quotation marks omitted). In applying the factors, “no one factor is controlling[,]” Evans, 145 N.C. App. at 328, 550 S.E.2d at 856, and “only the clearest proof will suffice to override legislative intent and transform what has been denominated a civil remedy into a criminal penalty.” Hudson, 522 U.S. at 100, 139 L. Ed. 2d at 459 (internal quotation marks omitted).
*223With regard to the first step of the Hudson inquiry, while N.C. Gen. Stat. § 20-17.4 (2011) is not expressly labeled criminal or civil by the legislature, our Supreme Court “has long viewed drivers’ license revocations as civil, not criminal, in nature[,]” Oliver, 343 N.C. at 207-08, 470 S.E.2d at 20, and has focused on the remedial purpose of the revocations.3 Henry v. Edmisten, 315 N.C. 474, 495, 340 S.E.2d 720, 734 (1986). Defendant contends that the purpose of N.C. Gen. Stat. § 20-17.4 is fundamentally different than the revocation statute at issue in Oliver because the length of time the driver’s license is revoked is longer. However, I conclude that the one-year revocation in N.C. Gen. Stat. § 20-17.4 still has a rational remedial purpose for two primary reasons. First, CDL penalties are much more severe in general. For example, a violation of N.C. Gen. Stat. § 20-142.1 through 142.5 when the driver is operating a commercial motor vehicle leads to' automatic disqualification of that person’s CDL for 60 days for a first violation. N.C. Gen. Stat. § 20-17.4(k). However, for noncommercial drivers, a violation of the same statutes constitutes an infraction and does not automatically result in a revocation. N.C. Gen. Stat. § 20-176(a) (2011). Second, the CDL penalty violations are more severe due to the large threat of danger the types of vehicles driven with a commercial license pose to other drivers. This Court has noted that “[a] Class A commercial driving privilege encompasses some of the largest vehicles on the road.” State v. Reid, 148 N.C. App. 548, 553, 559 S.E.2d 561, 564 (2002). The classes of vehicles are based solely on a vehicle’s weight. Pursuant to N.C. Gen. Stat. § 20-4.01(2a) (2011), a Class A motor vehicle includes any vehicle that has either of the following:
a. . . . [A] combined [Gross Vehicle Weight Rating] of at least 26,001 pounds and includes as part of the combination a towed unit that has a [Gross Vehicle Weight Rating] of at least 10,001 pounds.
b. . . . [A] combined [Gross Vehicle Weight Rating] of less than 26,001 pounds and includes as part of the combination a towed unit that has a [Gross Vehicle Weight Rating] of at least 10,001 pounds.
*224A Class A motor vehicle includes 18-wheeler tractor trailers. Consequently, “[a] commercial driver’s license is an extraordinary privilege which carries with it additional responsibilities[,]” and “the state has a greater interest in the public’s safety regarding commercial drivers because there exists a greater risk of harm.” Reid, 148 N.C. App. at 553, 559 S.E.2d at 564. Thus, I am not persuaded that our Supreme Court’s conclusion that license revocation statutes are civil, as stated in Oliver, 343 N.C. at 207-08, 470 S.E.2d at 20, does not apply to the statute at issue here simply because the length of the revocation period is longer.
With regard to the second step of the Hudson inquiry, I do not believe defendant has established the “clearest proof’ necessary to transform a civil penalty into a criminal one. Hudson, 522 U.S. at 100, 139 L. Ed. 2d at 459. In applying the first three Kennedy factors, defendant concedes that they do not support a finding of criminal punishment.
Under the fourth factor, the Court must determine whether the sanction promotes the “traditional aims of punishment — retribution and deterrence.” Id. at 99, 139 L. Ed. 2d at 459. The “mere presence” of a deterrent effect is not enough to render a sanction criminal. Id. at 105, 139 L. Ed. 2d at 463; see also State v. Beckham, 148 N.C. App. 282, 286, 558 S.E.2d 255, 258 (2002). While it is clear that a one-year suspension of defendant’s CDL would certainly have a deterrent effect, that effect is substantially outweighed by the overriding remedial purpose of protecting the public from the great harm posed by commercial vehicles. Moreover, the deterrent effect is mitigated by the fact that the statute only disqualifies defendant from driving a commercial vehicle, not his personal vehicle. While the majority focuses on the fact that other courts emphasized the short-term nature of the revocation when determining whether the deterrent effect outweighed any remedial purpose, see Oliver, 343 N.C. at 209, 470 S.E.2d at 21, and Evans, 145 N.C. App. at 332, 550 S.E.2d at 859, the statutes at issue in those cases dealt with regular driver’s licenses, not commercial vehicle driver’s licenses. Due to the greater danger posed to the public by the nature of the vehicles driven with a Class A CDL, those courts emphasis on the short-term nature of the revocation is not applicable to the situation here. Therefore, even though the revocation period for defendant’s CDL is longer than that of other license revocation statutes, I conclude that the deterrent effect of N.C. Gen. Stat. § 20-17.4(a)(7) is insufficient to implicate double jeopardy.
The fifth Kennedy factor examines whether the behavior that constitutes a violation of N.C. Gen. Stat. § 20-17.4(a)(7) could also *225serve as a basis for another crime. Hudson, 522 U.S. at 99, 139 L. Ed. 2d at 459. Here, it is uncontroverted that violating N.C. Gen. Stat. § 20-16.5 automatically triggers the civil disqualification of defendant’s CDL pursuant to N.C. Gen. Stat. § 20-17.4(a)(7).
“The final two factors under the Kennedy analysis require us to decide whether there is a remedial purpose behind [N.C. Gen. Stat. § 20-17.4(a)(7)], and if so, whether the statute is excessive in relation to the remedial purpose.” Evans, 145 N.C. App. at 334, 550 S.E.2d at 860. As already discussed, I believe that N.C. Gen. Stat. § 20-17.4(a)(7), along with other license revocation statutes, have a remedial purpose— protecting public safety. Moreover, I disagree with the majority’s conclusion that the statute is excessive given the nature of the vehicles at issue and the greater risk of harm they present. In applying the final Kennedy factors, I acknowledge that this Court has cautioned that:
at some point, a further increase in the revocation period by the General Assembly becomes excessive, even when considered in light of the well-established goals of N.C.G.S. § 20-16.5. Whether it is a further doubling or tripling of the revocation period, there is a point at which the length of time can no longer serve a legitimate remedial purpose, and the revocation provision could indeed violate the Double Jeopardy Clause.
Evans, 145 N.C. App. at 332, 550 S.E.2d at 859. However, the statute at issue in Evans involved revocation of a regular driver’s license, not a CDL, and “the state has a greater interest in the public’s safety regarding commercial drivers because there exists a greater risk of harm.” Reid, 148 N.C. App. at 553, 559 S.E.2d at 564. Therefore, I do not agree with the majority’s conclusion that the Court’s warning in Evans is applicable to the statute at issue here.
Based on my application of the two-part Hudson test, I conclude that prosecuting defendant on his DWI charge would not violate double jeopardy. Consequently, I would affirm the trial court’s order on this issue.
Next, defendant contends that his one-year CDL disqualification violated his due process rights. The majority concludes that because the one-year revocation terminated 4 July 2011, his due process claim is moot. While I agree with the majority that his claim is moot, I believe the issue is a matter of public interest and constitutes an exception to the mootness doctrine. “Even if moot, however, this *226Court may, if it chooses, consider a question that involves a matter of public interest, is of general importance, and deserves prompt resolution.” N.C. State Bar v. Randolph, 325 N.C. 699, 701, 386 S.E.2d 185, 186 (1989); see also Thomas v. N.C. Dept. of Human Res., 124 N.C. App. 698, 705, 478 S.E.2d 816, 820 (1996) (noting that one of the five recognized exceptions to the mootness doctrine is a question that involves a matter of public interest), aff’d per curiam, 346 N.C. 268, 485 S.E.2d 295 (1997). Here, the present controversy presents such a matter of public interest given the fact that the statute at issue results in an automatic revocation of an individual’s CDL without a hearing. Therefore, even though defendant’s claim is moot, I would review it under the public interest exception.
However, even though I conclude that defendant’s claim is réviewable, it fails. Defendant’s argument is not properly before this Court. Essentially, defendant is attempting to assert a due process claim with regard to the civil CDL disqualification in an appeal of his criminal DWI charge. Defendant’s argument should be raised in a civil claim against the DMV, not in a criminal appeal. Our Supreme Court has noted that:
It is well established that the same motor vehicle operation may give rise to two separate and distinct proceedings. One is a civil and administrative licensing procedure instituted by the Director of Motor Vehicles to determine whether a person’s privilege to drive is revoked. The other is a criminal action instituted in the appropriate court to determine whether a crime has been committed. Each action proceeds independently of the other and the outcome of one is of no consequence to the other.
Joyner v. Garrett, 279 N.C. 226, 238, 182 S.E.2d 553, 562 (1971). Accordingly, defendant’s claim was not properly before the Superior Court nor is it properly before this Court. Thus, I believe the Superior Court erred in considering defendant’s due process claim, and I would reverse the Superior Court order and remand for it to enter an order consistent with this opinion. Although I would decline to address defendant’s due process claim on appeal, I also note my concern, as did the majority, that the failure to provide defendant with any procedural mechanism to challenge the disqualification may constitute a due process violation. However, that argument must be raised in a separate civil proceeding.
*227Conclusion
Based on an application of the two-step Hudson inquiry, I conclude that the revocation of defendant’s CDL is a civil sanction. Therefore, prosecuting defendant for DWI would not violate his double jeopardy protection, and I would affirm the Superior Court order on this issue. With regard to defendant’s due process claim, I would hold that the Superior Court did not have jurisdiction to review this claim. Thus, in addressing it, the Superior Court erred, and I would reverse its order on this issue.

. Before the Superior Court, the parties attested, in their undisputed findings of fact, that the Magistrate revoked defendant’s CDL and physically seized it.


. It should be noted that although defendant raised an equal protection claim in his motion to dismiss, this issue was not addressed by the District or Superior court. Moreover, it was not raised in defendant’s appeal to this Court. Therefore, we will not address this issue on appeal.


. A disqualification of one’s driver’s license is analogous to a revocation or suspension. Disqualification is defined as “[a] withdrawal of the privilege to drive a commercial motor vehicle.” N.C. Gen. Stat. § 20-4.01(5b) (2011). Similarly, a revocation is defined as “[germination of a licensee’s or permittee’s privilege to drive or termination of the registration of a vehicle for a period of time stated in an order of revocation or suspension. The terms ‘revocation’ or ‘suspension’ or a combination of both terms shall be used synonymously.” N.C. Gen. Stat. § 20-4.01(36).